                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    NO. 5:18-cv-605

MICHAEL LIGON,

                Plaintiff,

v.                                                              NOTICE OF REMOVAL

THE KROGER CO. and KROGER LIMITED
PARTNERSHIP I

                Defendants.


TO:     The United States District Court
        For the Eastern District ofNorth Carolina
        Western Division

        Defendants The Kroger Co. and Kroger Limited Partnership I, through their undersigned

counsel, do hereby exercise their rights under the provisions of Title 28 U.S.C. § 1441 et seq., to

remove this action from the General Court of Justice, Superior Court Division, Wake County,

North Carolina, in which this cause is now pending as Case No. 18 CVS 14115. Defendants show

unto the Court as follows:

        1.      This is an action of a civil nature in which the District Courts of the United States

have been given original jurisdiction pursuant to Title 28 U.S.C. § 1332 in that complete diversity

of citizenship existed at the time of the filing of this action and still exists as between the plaintiff

on the one hand and the defendants on the other, and the amount in controversy exceeds the sum of

$75,000.00, exclusive ofinterest and costs.

       2.       Under the provisions of 28 U.S.C. § 1441 et seq., the right exists to remove this

cause from the General Court of Justice, Superior Court Division, Wake County, North Carolina, to




             Case 5:18-cv-00605-KS Document 5 Filed 12/26/18 Page 1 of 4
the United States District Court for the Eastern District of North Carolina, which is the District

where this action is pending.

        3.      In his Complaint, plaintiff asserts claims against the defendant grounded in

negligence, and seeks to recover compensatory damages allegedly arising out of defendants'

conduct.

        4.      Upon information and belief, plaintiff is now, and was at the commencement ofthis

action, a citizen and resident ofRaleigh, Wake County, North Carolina.

        5.      Defendants The Kroger Co. and Kroger Limited Partnership I are now, and were at

the commencement of this action, a corporation and limited partnership, respectively, organized

under and by virtue of the laws of the State of Ohio, with their principal places of business in

Cincinnati, Ohio.

       6.       The date on or before which defendants are required by the Rules of Civil Procedure

ofthe State ofNorth Carolina to answer or otherwise plead to plaintiff's Complaint has not lapsed.

        7.     In accordance with the requirements of Title 28 U.S.C. § 1446, defendants are

electronically filing herewith a copy of all process, pleadings, and orders served upon them in this

action (Exhibit A)and this Notice of Removal is being filed within thirty(30) days after the receipt

by defendants, through service or otherwise, of a copy of the initial pleading setting forth the claim

for relief upon which the action is based.

       8.      Service of this Notice of Removal is being made upon on all parties as required by

law.

        WHEREFORE, defendants pray that this action be removed to this Court for further

proceedings, as though this action had originally been instituted in this Court.




                                        2
             Case 5:18-cv-00605-KS Document 5 Filed 12/26/18 Page 2 of 4
This the 26th day of December,2018.


                                      YOUNG MOORE AND HENDERSON P.A.



                                  BY:             /s/ Brian 0. Beverly
                                           BRIAN 0. BEVERLY
                                           Attorneysfor Defendants The Kroger Co.
                                                  and Kroger Limited Partnership I
                                           P. 0. Box 31627
                                           Raleigh, NC 27622
                                          (919)782-6860




                              3
   Case 5:18-cv-00605-KS Document 5 Filed 12/26/18 Page 3 of 4
                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that he served the foregoing document upon the
attorneys shown below by depositing a copy of same in the United States mail, postage prepaid,
addressed to said attorneys.

       This the 26th day of December,2018.


                                             YOUNG MOORE AND HENDERSON P.A.



                                           BY:            /s/ Brian 0. Beverly
                                                   BRIAN 0. BEVERLY
                                                   Attorneysfor Defendants The Kroger Co.
                                                          and Kroger Limited Partnership I
                                                   P. 0. Box 31627
                                                   Raleigh, NC 27622
                                                  (919)782-6860

Served on:

R. Keith Shackleford
Warren Shackleford & Thomas,PLLC
P.O. Box 1187
Wake Forest, NC 27588




4602617/463-130




                                              4
             Case 5:18-cv-00605-KS Document 5 Filed 12/26/18 Page 4 of 4
